Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Clinton Shawn Martin, Jr., appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction pursuant to Sentencing Guidelines Amendment 782. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Martin, No. 5:09-er-00043-SGW-1 (E.D.Va. filed May 28, 2015, entered May 29, 2015). We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.